Citation Nr: 1620893	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-24 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 80 percent for service-connected narcolepsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In accordance with his request, the Veteran was scheduled for a Board video-conference hearing before a Veterans Law Judge in May 2016; however, prior to such hearing, he withdrew his pending appeal and, thus, his hearing request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2015).


FINDING OF FACT

In a statement received in April 2016, the Veteran withdrew his appeal with respect to his claim for an increased rating for his narcolepsy.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. § 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran indicated in a statement received in April 2016 that he wished to withdraw his appeal with respect to his claim for an increased rating for his narcolepsy.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


